DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 10, and 16 have been amended. Claims 7 was canceled. Claims 1-6, and 8-21 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments filed 10/16/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the first page of the remarks (numbered as page 9) which recites:
	“Claims 1, 10 and 16 are amended herein in a manner believed to overcome the art of record. In particular, the cited references, in any proper combination, fail to disclose, teach or suggest a building system controller that receives, inter al/a, from a mobile device an elevation indicator indicative of an elevation of the mobile device that is determined by the mobile device. Applicant respectfully submits the independent claims as amended are patentable over the cited art because the skilled artisan would understand that receiving an elevation indicator determined by the mobile device is not the same thing as receiving, for ”
	Examiner assumes that ‘the SSRI’ that Applicant recited is a typo of ‘the RSSI’. Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Pattabiraman, has been relied upon to reject the limitations incorporated in the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US 20140277763 – hereinafter Ramachandran) in view of Pattabiraman et al. (US 20140274151 A1 –hereinafter Pattabiraman).
Regarding Claim 1, Ramachandran teaches:
A building system controller for a building (see Fig. 1 and [0042]; Ramachandran discloses “an Energy Management Algorithm [6]” and “a Building Energy Management System [7] (BEMS)”) having at least one controllable device associated with a control zone (see [0043]; Ramachandran: “the Energy Management Algorithm [6] may signal the BEMS [7] to activate or deactivate the HVAC system in one portion of a building. Likewise, the Energy Management Algorithm [6] may also signal the BEMS [7] to activate or deactivate lights in one portion of the building.” That is, ‘lights’ read on ‘at least one controllable device’ and ‘one portion of the building’ reads on ‘a control zone’) and one or more communication access points (see [0062]; Ramachandran: “Router 1, Router 2 and Router 3 detect the RSSI and MAC address of Mobile Device 1 [9]”), the building system controller, comprising: 
a processor (see [0088]; Ramachandran: “The controls can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on one or more computer storage medium for execution by, or to control the operation of, data processing apparatus, such as a processing circuit. A processing circuit such as a CPU, for example, may comprise any digital and/or analog circuit components configured to perform the functions described herein, such as a microprocessor, microcontroller, application-specific integrated circuit, programmable logic, etc.”); and 
a memory that stores executable instructions that (see [0089]; Ramachandran: “A computer storage medium can be, or be included in, a computer-readable storage device, a computer-readable storage substrate, a random or serial , when executed by the processor, facilitate performance of operations (see [0088]; Ramachandran: “The control functions of the various systems and controllers described herein can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. The controls can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on one or more computer storage medium for execution by, or to control the operation of, data processing apparatus, such as a processing circuit.”), comprising:
receiving, from a mobile device, an electromagnetic signal comprising: (see [0040]; Ramachandran: “The term “Received Signal Strength Indication” (“RSSI”) refers to a measure of power in a received wireless signal. As used in this document, RSSI refers to any measure of received signal strength.” See [0059]; Ramachandran: “In order to detect the presence and location of WLAN-enabled devices, the routers detect the RSSI and MAC address of any WLAN-enabled device in its vicinity”. Wherein, it is interpreted that routers (1, 2, 3) are configured to receive, from a mobile device (item 9, FIG. 3) an electromagnetic signal containing RSSI & MAC address)
a unique identifier that identifies the mobile device (see [0059]; Ramachandran: “The MAC address is used to identify the WLAN-enabled device.” Wherein, it is interpreted that a unique identifier (i.e. MAC address) that identifies a mobile device (i.e. WLAN enabled device) is received from a mobile device.); and 
determining, based on the electromagnetic signal, a location of the mobile device within the building (see [0059]; Ramachandran: “In order to detect the presence and location of WLAN-enabled devices, the routers detect the RSSI and MAC address of any WLAN-enabled device in its vicinity”. Wherein, it is interpreted that a location of the mobile device (i.e. WLAN device) may be determined based on an electromagnetic signal (i.e. signal carrying RSSI & MAC address of the mobile device); U.S. Patent Application No. 15/538,546
Attorney Docket: 18747US02 (INGE-01IPCTUS)determining a number of mobile devices located within the control zone (see [0065]; Ramachandran: “FIG. 6 shows one example of how the Energy Management Algorithm [6] signals the BEMS [7] to control the HVAC system in a single room. First, the Energy Management Algorithm [6] determines the number of WLAN-enabled devices in the room.” That is, ‘a single room’ reads on ‘control zone’) 
controlling the at least one controllable device of the control zone in response to, at least in part, the number of mobile devices located within the control zone (see Figs. 2-3 and [0065]; Ramachandran: “The system compares the number of WLAN-enabled devices in a room to a pre-determined number. If the number of WLAN-enabled devices is greater than the predetermined number, then the system will signal the BEMS [7] to activate the HVAC system to the room. In this example, the predetermined number is 5. In other words, the Energy Management Algorithm [6] in this example will signal the BEMS [7] to activate the HVAC system if there are more than 5 WLAN-enabled devices.”).

an elevation indicator indicative of an elevation of the mobile device that is determined by the mobile device; 
determining, based on the elevation indicator, a floor of the building for the location; 
determining, based on map data indicative of a map of the building defining one or more control zones, comprising the control zone, and indicating respective locations of the one or more communication access points, the control zone serves the location at the floor;-2- Amendment Filed With RCE 
... based at least in part on the elevation indicator;
Pattabiraman from the same or similar field of endeavor teaches:
an elevation indicator indicative of an elevation of the mobile device that is determined by the mobile device (see Fig. 5 and [0036]; Pattabiraman: “Initially, the latitude, longitude and altitude (LLA) of a receiver is determined (510).” See [0022]; Pattabiraman: “Each receiver system 220 may be in the form of a cellular or smart phone, a tablet device, a PDA, a notebook or other computing device.” See [0017]; Pattabiraman: “Each receiver 120 may include a processor (e.g., the processor 210 shown in FIG. 2) that determines position information based on signals received from the transmitters 110 or other networks (e.g., the satellites 150, the node 160)”. That is, each receiver 120 (mobile device) includes a processor that determines latitude, longitude and altitude (LLA) of the receiver); 
determining, based on the elevation indicator, a floor of the building for the location (see Fig. 5 and [0036]; Pattabiraman: “Optionally, a floor level of the building is determined based on the altitude (540)”); 
determining, based on map data indicative of a map of the building defining one or more control zones, comprising the control zone (see Fig. 5 and [0036]; Pattabiraman: “FIG. 5 depicts a method for identifying a map corresponding to a floor level of a building…Each floor level in the building may be associated with a particular height, which can be looked up in a database. A map of a floor that corresponds to the floor level/altitude may be accessed and later displayed on an output of the receiver (or auxiliary assistance system 270) (550)), and indicating respective locations of the one or more communication access points (see [0019]; Pattabiraman: “The receivers 120 may receive signals from and/or send signals to … the network node 160 via corresponding communication link(s) 163.” See [0054]; Pattabiraman: “Input that identifies the floor level may alternatively obtained from a user of the device, or by determining that receivers in a group are within range of a local beacon that is located at that floor level (e.g., the network node 160 in FIG. 1)”), the control zone serves the location at the floor (see [0036]; Pattabiraman: “FIG. 5 depicts a method for identifying a map corresponding to a floor level of a building. See Figs. 3 A-B and [0028]; Pattabiraman: “there are other ways to determine how to display the maps 322 a-b. At the first instance in time (Time 1), an estimate of a receiver's position and a heading are determined. The location of the position estimate in a geographic area is then determined, and a map corresponding to that location in the geographic area is identified. Orientations of the map relative to the heading and a screen of the receiver That is, the receiver's position is determined to navigate the user on a map corresponding to a floor level of a building);-2- Amendment Filed With RCE 
... based at least in part on the elevation indicator (see [0047]; Pattabiraman: “multiple altitude computations from the same receiver or multiple receivers may be determined over time (e.g., altitudes corresponding to receivers 120 a-c in FIG. 1, or altitudes corresponding to the receiver 120 in FIG. 6)”. See Fig. 5 and [0036]; Pattabiraman: “Optionally, a floor level of the building is determined based on the altitude (540)”. See [0049]; Pattabiraman: “Using FIG. 1 as an illustration, altitudes of the receivers 120 a, 120 b and 120 c in the building 190 a may be mapped to floors n, 3 and 2, respectively”. That is, the receivers 120 located in the building are determined based on the altitudes);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramachandran to include Pattabiraman’s features of an elevation indicator indicative of an elevation of the mobile device that is determined by the mobile device; determining, based on the elevation indicator, a floor of the building for the location; determining, based on map data indicative of a map of the building defining one or more control zones, comprising the control zone, and indicating respective locations of the one or more communication access points, the control zone serves the location at the floor;-2- Amendment Filed With RCEand basing at least in part on the elevation indicator. Doing so would estimate the position (or “location”) of a person in a geographic area with a reasonable degree of accuracy, and to associate that position 

Regarding Claim 2, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 1, Ramachandran teaches wherein the controlling comprises comparing the number of mobile devices located within the control zone to a predetermined rule. (see Fig.2 and [0065]; Ramachandran: “The system compares the number of WLAN-enabled devices in a room to a pre-determined number. If the number of WLAN-enabled devices is greater than the predetermined number, then the system will signal the BEMS [7] to activate the HVAC system to the room. In this example, the predetermined number is 5. In other words, the Energy Management Algorithm [6] in this example will signal the BEMS [7] to activate the HVAC system if there are more than 5 WLAN-enabled devices.”)

Regarding Claim 3, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 2, Ramachandran teaches wherein the comparing comprises comparing the number of mobile devices located within the control zone to a predetermined parameter selected from a group consisting of an occupancy threshold, a thermal rate, a thermal load, and a climatological condition. (see Fig.2 and [0065]; Ramachandran: “The system compares the number of WLAN-enabled devices in a room to a pre-determined number. If the number of WLAN-enabled devices is greater than the predetermined number, then the system will signal the BEMS [7] to activate the HVAC system to the room. In this example, the 

Regarding Claim 4, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 1, Ramachandran teaches wherein the controlling is configured to control a device selected from the group consisting of an HVAC component, a lighting module, an irrigation module, a status display, and a music playback device. (see Fig.2 and [0065]; Ramachandran: “If the number of WLAN-enabled devices is greater than the predetermined number, then the system will signal the BEMS [7] to activate the HVAC system to the room. Wherein, it is interpreted that the control output is configured to control an HVAC component.)

Regarding Claim 6, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 1, Ramachandran teaches and the determining the number of mobile devices located within the control zone is based at least in part upon the location indicator included in the electromagnetic signal (see [0065]; Ramachandran: “the Energy Management Algorithm [6] determines the number of WLAN-enabled devices in the room.” See [0059]; Ramachandran: “In order to detect the presence and location of WLAN-enabled devices, the routers detect the RSSI and MAC address of any WLAN-enabled device in its vicinity.”).
Pattabiraman teaches wherein the electromagnetic signal further includes a location indicator indicating the location of the mobile device (see [0022]; signals from transmitters may be received and processed to extract information used to compute an estimated position of the receiver system 220. The receiver system 220 may include any of a variety of electronic devices configured to receive RF or other signaling using wireless means (radio frequency, Wi-Fi, Wi-Max, Bluetooth, or other wireless channels as known or later developed in the art), or wired means (e.g., Ethernet, USB, flash RAM, or other similar channels as known or later developed in the art)”. See [0019]; Pattabiraman: “The receivers 120 may receive signals from and/or send signals to the transmitters 110, the satellites 150 and the network node 160 via corresponding communication links 113, 153 and 163.” That is, the receiver receives and sends RF signals (electromagnetic signals) comprising the estimated position of the receiver); 
The same motivation to combine Ramachandran and Pattabiraman set forth for Claim 1 equally applies to Claim 6.

Regarding Claim 8, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 1, Ramachandran teaches further comprising determining a zone status is selected from a group consisting of a zone identifier, the number of mobile devices located in a zone, and a current operational status of a zone. (see [0065]; Ramachandran: “the Energy Management Algorithm [6] determines the number of WLAN-enabled devices (i.e. mobile devices) in the room (i.e. zone).”)

Regarding Claim 10, Ramachandran teaches a building control system, comprising:
a system controller (see Fig. 1 and [0042]; Ramachandran discloses “an Energy Management Algorithm [6]” and “a Building Energy Management System [7] (BEMS)”) adapted for operative communication with at least one controllable device associated with at least one control zone; (see [0043]; Ramachandran: “the Energy Management Algorithm [6] may signal the BEMS [7] to activate or deactivate the HVAC system in one portion of a building. Likewise, the Energy Management Algorithm [6] may also signal the BEMS [7] to activate or deactivate lights in one portion of the building.” That is, ‘lights’ read on ‘at least one controllable device’ and ‘one portion of the building’ reads on ‘a control zone’)
an occupancy module that determines, based at least in part upon the location of the mobile device and the elevation indicator, a total number of mobile devices located within the at least one control zone; and (see [0065]; Ramachandran: “FIG. 6 shows one example of how the Energy Management Algorithm [6] signals the BEMS [7] to control the HVAC system in a single room. First, the Energy Management Algorithm [6] determines the number of WLAN-enabled devices in the room.” Wherein, it is interpreted that the occupancy module is configured to determine based on the location of the mobile device, the total number of mobile devices (i.e. WLAN-enabled devices) located in the room (i.e. control zone))
a rules processor having a control output configured to control the at least one controllable device in response to, at least in part, the total number of mobile devices located within the at least one control zone. (see Figs. 2-3 and [0065]; 
However, Ramachandran does not explicitly teach:
an interface module configured to interface to a geolocation module operable on a mobile device configured to provide a location of the mobile device to the system controller, wherein the location comprises an elevation indicator indicating an elevation of the mobile device that is determined by the mobile device; 
map data indicative of a map of a building defining one or more control zones of the building; 
…based at least in part upon … the elevation indicator, 
Pattabiraman from the same or similar field of endeavor teaches:
an interface module (see [0008]; Pattabiraman: “FIGS. 3A-3B illustrate a user interface”) configured to interface to a geolocation module operable on a mobile device configured to provide a location of the mobile device to the system controller (see [0018]; Pattabiraman: “Various techniques are used to estimate the position of an receiver, including trilateration, which is the process of using geometry to estimate a location of the receiver using distances (or “ranges”) traveled by different “ranging” signals that are received by the receiver from different transmitters (or a and 322 b at two instances in time (e.g., Time 1 and Time 2)”), wherein the location comprises an elevation indicator indicating an elevation of the mobile device that is determined by the mobile device; (see Fig. 5 and [0036]; Pattabiraman: “Initially, the latitude, longitude and altitude (LLA) of a receiver is determined (510).” See [0022]; Pattabiraman: “Each receiver system 220 may be in the form of a cellular or smart phone, a tablet device, a PDA, a notebook or other computing device.” See [0017]; Pattabiraman: “Each receiver 120 may include a processor (e.g., the processor 210 shown in FIG. 2) that determines position information based on signals received from the transmitters 110 or other networks (e.g., the satellites 150, the node 160)”. That is, each receiver 120 (mobile device) includes a processor that determines latitude, longitude and altitude (LLA) of the receiver)
map data indicative of a map of a building defining one or more control zones of the building (see Fig. 5 and [0036]; Pattabiraman: “FIG. 5 depicts a method for identifying a map corresponding to a floor level of a building…Each floor level in the building may be associated with a particular height, which can be looked up in a database. A map of a floor that corresponds to the floor level/altitude may be accessed and later displayed on an output of the receiver (or auxiliary assistance system 270) (550)); 
…based at least in part upon … the elevation indicator, (see [0047]; Pattabiraman: “multiple altitude computations from the same receiver or multiple receivers may be determined over time (e.g., altitudes corresponding to a-c in FIG. 1, or altitudes corresponding to the receiver 120 in FIG. 6)”. See Fig. 5 and [0036]; Pattabiraman: “Optionally, a floor level of the building is determined based on the altitude (540)”. See [0049]; Pattabiraman: “Using FIG. 1 as an illustration, altitudes of the receivers 120 a, 120 b and 120 c in the building 190 a may be mapped to floors n, 3 and 2, respectively”. That is, the receivers 120 located in the building are determined based on the altitudes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramachandran to include Pattabiraman’s features of an interface module configured to interface to a geolocation module operable on a mobile device configured to provide a location of the mobile device to the system controller, wherein the location comprises an elevation indicator indicating an elevation of the mobile device that is determined by the mobile device; map data indicative of a map of a building defining one or more control zones of the building; and basing at least in part upon the elevation indicator. Doing so would estimate the position (or “location”) of a person in a geographic area with a reasonable degree of accuracy, and to associate that position with nearby places, things and services to deliver cost-effective and reliable position estimates. (Pattabiraman, [0004])

Regarding Claim 11, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 10, Ramachandran teaches wherein the rules processor includes a comparator which compares the total number of mobile devices located within the at least one control zone and a current time to a predetermined schedule to determine the control output. (see [0066]; 

Regarding Claim 12, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 11, Ramachandran teaches wherein the comparator further compares the total number mobile devices located within the at least one control zone to a predetermined parameter selected from the group consisting of an occupancy threshold, a thermal rate, a thermal load, and a climatological condition. (see Fig.2 and [0065]; Ramachandran: “The system compares the number of WLAN-enabled devices in a room to a pre-determined number. If the number of WLAN-enabled devices is greater than the predetermined number, then the system will signal the BEMS [7] to activate the HVAC system to the room. In this example, the predetermined number is 5. In other words, the Energy Management Algorithm [6] in this example will signal the BEMS [7] to activate the HVAC system if there are more than 5 WLAN-enabled devices.”)

Regarding Claim 13, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 10, Ramachandran teaches wherein the control output is configured to control a device selected from the group consisting of an HVAC component, a lighting module, an irrigation module, a status display, and a music playback device. (see Fig.2 and [0065]; Ramachandran: “If the number of WLAN-enabled devices is greater than the predetermined number, then the system will signal the BEMS [7] to activate the HVAC system to the room. Wherein, it is interpreted that the control output is configured to control an HVAC component.)

Regarding Claim 14, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 10, Pattabiraman teaches further including a status display which presents a zone status to a user. (see [0026]; Pattabiraman: “Various location services allow map applications to plot a user's current location on a displayed map.” See [0028]; Pattabiraman: “FIGS. 3A-B depict a screen 321 that displays maps 322 a and 322 b at two instances in time (e.g., Time 1 and Time 2). FIG. 4 illustrates a process for determining how to display the maps 322 a-b at the two times. An estimate of a receiver's position at time t(n) is determined (410).” That is, the screen displays the user's current location (zone status) to the user)
The same motivation to combine Ramachandran and Pattabiraman set forth for Claim 10 equally applies to Claim 14.

Regarding Claim 15, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 14, Ramachandran teaches wherein the zone status is selected from the group consisting of a zone identifier, a number of mobile devices located in a zone, and a current operational status of a zone. (see 

Regarding Claim 16, Ramachandran teaches a method of operating a building control system, comprising: 
identifying one or more unique mobile devices; (see [0054]; Ramachandran: “Examples of WLAN-enabled devices include cell phones, computers, tablet devices, personal data assistants, and game consoles.” See [0059]; Ramachandran: “In order to detect the presence and location of WLAN-enabled devices, the routers detect the RSSI and MAC address of any WLAN-enabled device in its vicinity.” Wherein, it is interpreted that the mobile devices are uniquely identified via their MAC addresses.)
determining a physical location of the one or more unique mobile devices (see Fig. 5 and [0060]; Ramachandran: “Each MAC address is assigned to the RSSI Node that is the closet match to the RSSls associated with the MAC address using deterministic or probabilistic algorithms. Hence, each MAC address is associated with a location in the building.”), 
in response to comparing the physical location of the one or more mobile devices to a stored model of a controlled building, mapping the physical location to a control zone of the stored model; (see Fig. 5 and [0055]; Ramachandran: “The RSSI Fingerprint [11] is a dynamic dataset that associates pre-determined locations in the building with RSSI signal strength.” See [0060]; Ramachandran: “the Mobile Device Location Tracking [8] algorithm compares the RSSIs associated with each MAC address to the RSSI Fingerprint [11]”. See [0064]; Ramachandran: “The Mobile Device Wherein, it is interpreted that the RSSls associated with each MAC address (i.e. physical location of the mobile device) are compared to a stored model (i.e. RSSI fingerprint) of the building to determine which room (i.e. zone) the mobile device currently resides)
in response to tallying a number of the one or more unique mobile devices in the control zone, determining an occupancy of the control zone; (see Fig. 3 and [0045]; Ramachandran: “The Occupancy Proxy [1] factor indicates the presence and location of electronic devices that are capable of transmitting and receiving information through WLAN… The presence and location of WLAN-enabled devices may be indicative of the presence and location of building occupants.” See [0045]; Ramachandran: “the Energy Management Algorithm [6] determines the number of WLAN-enabled devices in the room.” Wherein, it is interpreted that the number of mobile devices (WLAN enabled devices) in the control zone (room) corresponds to an occupancy of the control zone and is used to determine the occupancy proxy factor [1] of the control zone.)
retrieving, from a rules database, a rule relating a controlled device within the control zone (see Figs 2-3 and [0065]; Ramachandran: “The system compares the number of WLAN-enabled devices in a room to a pre-determined number. If the number of WLAN-enabled devices is greater than the predetermined number, then the system Wherein, it is interpreted that the system retrieves the predetermined number from a rules database (i.e. server) related to controlling a HVAC within a controlled zone); 
in response to evaluating the rule in view of the occupancy, determining that an adjustment to the controlled device is indicated; and adjusting the controlled device in accordance with the evaluating. (see Fig. 3 and [0065]; Ramachandran: “If the number of WLAN-enabled devices is greater than the predetermined number, then the system will signal the BEMS [7] to activate the HVAC system to the room. In this example, the predetermined number is 5. In other words, the Energy Management Algorithm [6] in this example will signal the BEMS [7] to activate the HVAC system if there are more than 5 WLAN-enabled devices. In another example, the system may signal the BEMS [7] to activate the HVAC system if there are one or more WLAN-enabled devices in the room.”)
However, Ramachandran does not explicitly teach:
receiving, from the one or more unique mobile devices, an elevation indicator that is determined by the mobile device; 
wherein the determining the physical location comprises determining respective locations based on an electromagnetic signal received from the one or more unique mobile devices, and determining a building floor based on the elevation indicator;

receiving, from the one or more unique mobile devices, an elevation indicator that is determined by the mobile device; (see Fig. 5 and [0036]; Pattabiraman: “Initially, the latitude, longitude and altitude (LLA) of a receiver is determined (510).” See [0022]; Pattabiraman: “Each receiver system 220 may be in the form of a cellular or smart phone, a tablet device, a PDA, a notebook or other computing device.” See [0017]; Pattabiraman: “Each receiver 120 may include a processor (e.g., the processor 210 shown in FIG. 2) that determines position information based on signals received from the transmitters 110 or other networks (e.g., the satellites 150, the node 160)”. That is, each receiver 120 (mobile device) includes a processor that determines latitude, longitude and altitude (LLA) of the receiver)
wherein the determining the physical location comprises determining respective locations based on an electromagnetic signal received from the one or more unique mobile devices (Fig. 5 and [0036]; Pattabiraman: “Initially, the latitude, longitude and altitude (LLA) of a receiver is determined (510).” See [0017]; Pattabiraman: “Each receiver 120 may include a processor (e.g., the processor 210 shown in FIG. 2) that determines position information based on signals received from the transmitters 110 or other networks (e.g., the satellites 150, the node 160)”. See [0022]; Pattabiraman: “The receiver system 220 may include any of a variety of electronic devices configured to receive RF or other signaling using wireless means (radio frequency, Wi-Fi, Wi-Max, Bluetooth, or other wireless channels as known or later developed in the art), or wired means (e.g., Ethernet, USB, flash RAM, or other similar channels as known or later developed in the art)”. See [0019]; Pattabiraman: “The receive signals from and/or send signals to the transmitters 110, the satellites 150 and the network node 160 via corresponding communication links 113, 153 and 163.” Since the receivers receive and send RF signals (electromagnetic signals) comprising the estimated position of the receiver, the positions/locations of the receivers are determined based on the RF signals (electromagnetic signals)), and determining a building floor based on the elevation indicator (see Fig. 5 and [0036]; Pattabiraman: “Optionally, a floor level of the building is determined based on the altitude (540)”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramachandran to include Pattabiraman’s features of receiving, from the one or more unique mobile devices, an elevation indicator that is determined by the mobile device; wherein the determining the physical location comprises determining respective locations based on an electromagnetic signal received from the one or more unique mobile devices, and determining a building floor based on the elevation indicator. Doing so would estimate the position (or “location”) of a person in a geographic area with a reasonable degree of accuracy, and to associate that position with nearby places, things and services to deliver cost-effective and reliable position estimates. (Pattabiraman, [0004])

Regarding Claim 17, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 16, Pattabiraman teaches wherein determining a physical location includes trilateration Attorney Docket: 18747US02 (INGE-OlPCTUS)of a radiofrequency communication signal broadcast by an identified one of the one or more unique mobile devices (see [0018]; Pattabiraman: “Various techniques are used to estimate the position of an receiver, including trilateration.” See [0027]; Pattabiraman: “reception of signals between a receiver and transmission component(s), strength of signals and/or trilateration using multiple the signals from multiple transmission components can be used to determine the direction of a user's heading as the user approaches or moves away from those transmission components”).

Regarding Claim 19, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 16, Pattabiraman teaches wherein the evaluating the rule further includes evaluating the rule in view of a current time. (see Fig. 3 and [0066]; Ramachandran: “If the number of WLAN-enabled devices is equal to, or less than, the pre-determined number, then the Energy Management Algorithm [6] determines if there are any events scheduled in the room within a set time, such as, for example, within two hours. In the example shown in FIG. 6, if there is an event scheduled in two hours, then the Energy Management Algorithm [6] will signal the BEMS [7] to precondition the room before the scheduled event.”)

Regarding Claim 21, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 16, Pattabiraman teaches wherein the mapping the physical location to the control zone is based at least in part on the elevation indicator. (see [0035]; Pattabiraman: “an altitude of a position estimate can be used to look up a floor level in a database that has the mapping of each floor level. Then, after identifying the floor level, an appropriate map corresponding to that floor That is, the mapping floors, things, or places in buildings is based altitudes (at least in part on the elevation indicator))
The same motivation to combine Ramachandran and Pattabiraman set forth for Claim 16 equally applies to Claim 21.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Pattabiraman further in view of Venkatraman et al. (US PG Publication 20130336138 -hereinafter Venkatraman).
Regarding Claim 5, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 1, Pattabiraman teaches and wherein the location of the mobile device is determined to be consistent with the elevation indicator. (see [0027]; Pattabiraman: “Other components may also be used to “sense” motion relative to some local area transmission component at known locations (e.g., RFID sensors, local area beacons, and the like), where reception of signals between a receiver and transmission component(s), strength of signals and/or trilateration using multiple the signals from multiple transmission components can be used to determine the direction of a user's heading as the user approaches or moves away from those transmission components. See [0041]; Pattabiraman: “a filters and thresholds are used to estimate if a subsequent position estimate is accurate”. See [0075]; Pattabiraman: “The middleware may include filtering mechanisms to discount the presence of a  the altitude component of consecutive estimates of the receiver's position is consistently (for a programmable period of time) at a height where the building has no floors, or where a user of the device is not authorized.” See [0025]; Pattabiraman: “indoor map loading at an accurate floor level based on the position estimate”. That is, the estimated location of the receiver/mobile device is determined to be consistent/accurate with the altitude (the elevation indicator))
The same motivation to combine Ramachandran and Pattabiraman set forth for Claim 1 equally applies to Claim 5.
However, it does not explicitly teach wherein the determining the location comprises performing a trilateration procedure that compares a first signal strength of a mobile device received from a first access point to a second signal strength of the mobile device received from at least a second access point to determine the location of the mobile device,
Venkatraman from the same or similar field of endeavor teaches wherein the determining the location comprises performing a trilateration procedure that compares a first signal strength of a mobile device received from a first access point to a second signal strength of the mobile device received from at least a second access point to determine the location of the mobile device, (see [0070]; Venkatraman: “the relative distances of the receiver receiving the signals from the transmitters/access points transmitting the signals may be determined based, at least in part, on known locations for those transmitters/access points stored on the accessed database, and an estimation of the location of the device may be computed/derived (e.g., using multilateration procedures, such as a trilateration procedure). As noted, in Wherein, it is interpreted that a location (i.e. position) of the mobile device may be determined by a trilateration process that compares (i.e. actual values of) a first signal strength of a mobile device received from a first access point to a second signal strength of a mobile device received from at least a second access point to determine the location of the mobile device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ramachandran and Pattabiraman to include Venkatraman’s features of wherein the determining the location comprises performing a trilateration procedure that compares a first signal strength of a mobile device received from a first access point to a second signal strength of the mobile device received from at least a second access point to determine the location of the mobile device. Doing so would accurately determine the position of a mobile device such control a controllable device based on precise sensed information.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Pattabiraman further in view of Bhargava et al. (US PG Publication 20140074257 -hereinafter Bhargava).
Regarding Claim 9, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising, issuing an alert to at least one designated user in response to, at least in part, the number of mobile devices located within the control zone.
Bhargava from the same or similar field of endeavor teaches further comprising, issuing an alert to at least one designated user in response to, at least in part, the number of mobile devices located within the control zone. (see Fig. 7 and [0106]; Bhargava: “The energy saver module 706 d tracks occupancy patterns and energy usage patterns over time for one or more users. Tracking information for occupancy comprises tuples of the following information: <user, entry time, exit time, space>, where user identifiers the user, entry time is the time at which the user device of the user entered the space identified by space, and exit time is the time at which the user device of the user exited the space.” See [0107]; Bhargava: “The energy saver module 706 d can compare occupancy patterns for a given user or users with energy usage patterns for one or more pieces of equipment to identify times when equipment is consuming power in unoccupied spaces. The energy saver module 706 d can notify a user through the GUI module 706 g to suggest turning off equipment in unoccupied spaces to save energy.” Wherein, it is interpreted that an alert (i.e. to notify a user to suggest turning off equipment) can be issued to a designated user in response to a number of mobile devices previously located within the control zone used to establish an occupancy pattern)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ramachandran and Pattabiraman to include Bhargava’s features of issuing an alert to at least one designated user in response to, at least in part, the number of mobile devices located 

Regarding Claim 20, the limitations in this claim is taught by the combination of Ramachandran, Pattabiraman, and Bhargava as discussed connection with claim 9.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Pattabiraman further in view of Dawson-Haggerty et al. (US Patent No. 9,612,589 -hereinafter Dawson).
Regarding Claim 18, the combination of Ramachandran and Pattabiraman teaches the limitations as described in claim 16; however, it does not explicitly teach  wherein determining a physical location includes receiving a GPS location encoded within a radiofrequency communication signal broadcast by an identified one of the one or more unique mobile devices.
Dawson from the same or similar field of endeavor teaches wherein determining a physical location includes receiving a GPS location encoded within a radiofrequency communication signal broadcast by an identified one of the one or more unique mobile devices. (see Fig. 7 and Col. 2, lines 9-15; Dawson: “"The indoor localization technique includes using measurements related to signals transmitted between the user's mobile device and a plurality of fixed signal transmitters to estimate the user's location (e.g., using a Global Positioning System ( GPS), WiFi, or Bluetooth beacons, etc.)”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/V.N.T./           Examiner, Art Unit 2117                     

/MICHAEL D MASINICK/           Primary Examiner, Art Unit 2117